Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 5-15, 20, 22 and 24-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16, 19, 21 and 23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 16, 19, 21 and 23 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed 5/26/2021, with respect to KANO et al (US 2013/0004082) have been fully considered and are persuasive.  The 35 USC 102 rejections has been withdrawn. 

Please read below for detail of Reason for Allowance. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment to claims 1, 16, 20, 21, 22 and 23, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: setting an adjusted depth value of a first pixel point of the at least one pixel point to a difference between an original depth value of the first pixel point and a depth value of a focus point corresponding to the focus data, and setting an adjusted depth value of a second pixel point of the at least one pixel point to 0, wherein the original depth value of the first pixel point is greater than the depth value of the focus point, and the original depth value of the second pixel point is less than the depth value of the focus point.
The closest prior art found:
KANO et al (US 2013/0004082) teaches focus area setting section, a depth acquisition section, and a blur processing section. The focus area setting section sets each of a plurality of areas as a focus area, and the each of the plurality of areas is intended to be kept in focus in a captured image of a subject. The depth acquisition section acquires a depth of the subject in relation to each pixel in the image. The blur processing section sets each of the pixels in the image as a target pixel and performs a blur process on the target pixel in accordance with a minimum value of absolute value of each depth difference between depth corresponding to the target pixel and depth corresponding to each of the focus area
setting an adjusted depth value of a first pixel point of the at least one pixel point to a difference between an original depth value of the first pixel point and a depth value of a focus point corresponding to the focus data, and setting an adjusted depth value of a second pixel point of the at least one pixel point to 0, wherein the original depth value of the first pixel point is greater than the depth value of the focus point, and the original depth value of the second pixel point is less than the depth value of the focus point.
Claims 1, 5-16, 19-25 are allowed and renumber as claims 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663